Plaintiff's (appellee's) intestate was killed in a collision between the automobile she was driving and a motor bus operated by defendant. The collision occurred at the intersection of two streets, to which the two vehicles approached; intestate's automobile from the north, defendant's bus from the east. The complaint was in two counts charging (1) simple negligence and (2) wanton injury. Defendant pleaded the general issue, with leave to give in evidence any matter which, if well pleaded, would be admissible in defense. Plaintiff claimed that defendant's driver in charge of the bus was guilty of both original and subsequent negligence. Either or both might be proved under the complaint. Defendant contended that plaintiff's intestate had been guilty of antecedent and concurrent subsequent negligence, one or both. Under the evidence all issues so raised between the parties were disputed questions of fact to be decided by the jury. There was jury and verdict for plaintiff, and defendant has appealed.
We may assume one contention on the part of plaintiff (for whom we have no brief) to have been that although plaintiff's intestate may have negligently driven into a position of danger, yet, after defendant's driver discovered the meaning of the situation thus presented, he was guilty of actionable negligence, in that he failed to exert himself reasonably — meaning, in the circumstances, with all possible diligence — to avoid the collision, and that plaintiff's right to recover on these facts had not been defeated by any proximate concurrent subsequent contributory negligence on the part of plaintiff's intestate. Tendencies of the evidence justified such a contention, and the law of such a case was correctly stated to the jury. Further elucidating one phase of the law just referred to, the court said in its oral charge to the jury:
"Where one is exposed to a danger, enhanced suddenly by the dangerous condition under which the danger must be met, he or she is not necessarily guilty of contributory negligence because he or she does not exercise the best judgment, or take the best measures for his or her safety, but under the stress of danger or sudden peril, under such emergency and exigency the person so suddenly confronted by such condition must conduct him or herself as a reasonably prudent person would do if thrust into the same or like circumstances, and it is for you to say whether under sudden peril and danger, a reasonably prudent person would have done as intestate did in answering whether or not she was guilty of contributory negligence when thrust into that condition."
The burden of the argument for error in the quoted part of the court's charge is based upon the expression "if thrust into the same or like circumstances." Defining "thrust" as meaning "pushed or shoved," defendant appellant contends that there was no evidence calling for this statement of law to the jury. The rule of law here involved has had repeated notice in this court. Cook v. Parham, 24 Ala. 21; Cook v. Central Railroad Co., 67 Ala. 533; Alabama Co. v. Sanders, 202 Ala. 295,80 So. 360. Other cases are cited in Alabama Co. v. Sanders. If defendant's definition were accepted, the instruction in question would be the subject of unfavorable criticism. It is always best in such cases to use the language of the books. But we apprehend that the jury understood that the court was stating, hypothetically, that the plaintiff's intestate did not voluntarily put herself in a place of danger. The court was speaking of the effect of sudden danger as related to the charge of intestate's concurrent subsequent negligence as an answer to the charge of subsequent negligence brought against the defendant. The evidence would have justified the jury in finding, if in their deliberations they reached this issue, that plaintiff's intestate, after discovering her danger, even though she may have negligently exposed herself in the first place, did not voluntarily continue in her negligent course, *Page 234 
but made what effort she could to avoid the impending peril, and so was entitled to the benefit of the doctrine. Such an application of the doctrine to a case of subsequent or secondary negligence seems to have been made in Cook v. Central Railroad Co., supra. Bearing in mind the specific nature of the issues presented by the charge of subsequent or secondary negligence, answered by a plea of concurrent subsequent contributory negligence, the language of Judge Thompson may be aptly quoted:
"In all such cases the true test is to consider whether, under all the circumstances of the case, and in view of the appearance of danger which surrounded him and of the suddenness of the surprise and want of time for deliberation, the person injured acted rashly, or as a reasonably prudent person might have acted under such circumstances; and this is necessarily a question of fact for a jury." 1 Thomp. Neg. § 197, where a number of cases are cited, some of ours included.
The court committed no reversible error in its oral instruction. If the defendant would have had any part of the instruction explained or the law stated in terms other than those employed by the trial court, it should have requested a special instruction according to the statute.
It is true that the doctrine of subsequent negligence on the part of either plaintiff or defendant is not to be applied in a case where the manifestation of peril and the catastrophe are so close in point of time as to leave no room for preventive effort. Frazer v. South  North R. R. Co., 81 Ala. 185,1 So. 85, 60 Am. Rep. 145. But here the facts, and in consequence the application of the doctrine, were for the jury.
Charge A, refused to defendant, was misleading, in that it tended to inculcate the idea that the issues between the parties as to original and contributory negligence should be made to turn upon the single inquiry whether plaintiff's intestate or defendant's bus first approached the crossing. That was a relevant and material, but not a conclusive, fact.
There was no error in refusing defendant's charge 15. The case called for no statement as to the relative speed rights of the parties, but only whether one or both, in the circumstances shown, exercised, or failed to exercise, due care to avoid the injury complained of. Neither had the right to maintain any rate of speed for the reason that the other was moving at that speed.
Defendant's charge M correctly stated a very pertinent rule of law; but it was, in every essential, more than once given to the jury in other special instructions. And so with reference to charge 19, refused to defendant.
The remarks, exclamations they may have been, of the motorman as he came back into the bus after the accident, appear to us to show too deep a tincture of retrospection and deliberation to be admissible in evidence for the defendant as competent evidence of the facts so stated by him. Alabama City, etc., Ry. Co. v. Heald, 178 Ala. 636, 59 So. 461; Illinois Central R. R. Co. v. Lowery, 184 Ala. 443, 63 So. 952, 49 L.R.A. (N.S.) 1149.
The answer of the witness Sibly to the effect that in a statement to Franklin, special agent for defendant, he had said that in his opinion the accident was unavoidable, was properly excluded. It was hearsay, was illegal, and was properly excluded on motion, even though no objection was interposed to the question.
The foregoing disposes of all questions presented in a tangible way for review.
Affirmed.
ANDERSON, C. J., and GARDNER and MILLER, JJ., concur.